In an action to recover damages for personal injuries, etc., the defendant Brooklyn Union Gas Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated October 12, 1999, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly denied the appellant’s motion for summary judgment as there are questions of fact as to whether it negligently performed repairs at the location of the accident (see, Quinn v City of New York, 271 AD2d 515; cf., Verdes v Brooklyn Union Gas Co., 253 AD2d 552). Krausman, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.